DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 49-68 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 49-65 of U.S. Patent No. 10368124. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth and because of the claims in the instant application are broader than the claims in ‘124.

A comparison of the claim language follows, where the similar language is underlined for identification: 


Instant Application
16/441957
Patent No. 10368124
49. A method comprising: establishing, by a first server, cryptographic protocol connection between the first server and a user device; in response to detecting that the cryptographic protocol connection is dropped, automatically reconnecting, by the first server, the cryptographic protocol connection between the first server and a the user device, wherein the automatic reconnection is initiated by the first server to reestablish the connection between the first server and a user device; receiving at a first server, via the cryptographic protocol connection, data from the user device, wherein the data specifies the first server as a recipient of the data; generating output information by analyzing the data; and transmitting the output information to a second server.
A method comprising: receiving, at a first server, an instant message from a client system comprising television viewer data, wherein the television viewer data includes: a user client operational command input; and an identity of media content; and the television viewer data specifies the first server as recipient of the instant message, wherein the instant message is sent over an SSL connection that is maintained between the first server and the client system, and wherein the SSL connection is automatically reconnected if the connection is dropped;  analyzing data from the television viewer data; generating output information using the analyzed data; transmitting the output information using the analyzed data to a second server.

49. The method of claim 1, wherein the client system is a digital video recorder (DVR) and the media content is a video program.
 51. The method of claim 49, wherein output information comprises at least one of: reports, displays, notifications, or other output information that describe aspects of a real-time operation of a population of DVRs.
51. The method of claim 1, wherein generated output information comprises at least one of: reports, displays, notifications, or other output information that describe aspects of a real-time operation of a population of DVRs.
52. The method of claim 49, wherein analyzing the data comprises: aggregating, in real-time, data from other television viewer data received from one or more other user devices and the received data from the first device; and wherein the output information comprises real-time audience measurement, based, in part, on the aggregated data.
52. The method of claim 1, wherein analyzing data from the television viewer data further comprises: aggregating, in real-time, data from other television viewer data received from one or more other client systems and the data from the received television viewer data; wherein the output information comprises real-time audience measurement, based, in part, on the aggregated data.
53. The method of claim 1, wherein analyzing data from the television viewer data further comprises at least one of: aggregating viewer behavior in relation to a particular television video program; aggregating viewer response to particular commercial pods; aggregating viewer behavior in relation to tuning out of a particular television program and viewer tune-in destinations; predicting viewing behavior or program ratings; or predicting demographic response to programs that are similar to one another, derived from correlating specific information about DVRs with demographic information about households that own the DVRs.

53. The method of claim 1, wherein analyzing data from the television viewer data further comprises at least one of: aggregating viewer behavior in relation to a particular television video program; aggregating viewer response to particular commercial pods; aggregating viewer behavior in relation to tuning out of a particular television program and viewer tune-in destinations; predicting viewing behavior or program ratings; or predicting demographic response to programs that are similar to one another, derived from correlating specific information about DVRs with demographic information about households that own the DVRs.
54. (Currently Amended) A method comprising: establishing, by a first server, cryptographic protocol connection between the first server and a user device; receiving at a first server, via the cryptographic protocol connection, data from the user device, wherein the data specifies the first server as a recipient of the data; generating output information by analyzing the data; transmitting the output information to a second server; and in response to detecting that the cryptographic protocol connection is dropped, automatically reconnecting, by the first server, the cryptographic protocol connection between the first server and a the user device, wherein the automatic reconnection is initiated by the first server to reestablish the connection between the first server and a user device.
57. A system comprising: communications circuitry; and control circuitry configured to: receive, at a first server, an instant message from a client system comprising television viewer data, wherein the television viewer data includes: a user client operational command input; and an identity of media content; and the television viewer data specifies the first server as recipient of the instant message, wherein the instant message is sent over an SSL connection that is maintained between the first server and the client system, and wherein the SSL connection is automatically reconnected if the connection is dropped; analyze data from the television viewer data; generate output information using the analyzed data; and transmit the output information using the analyzed data to a second server.
 
55. (Previously Presented) The method of claim 54, wherein the user device is a digital video recorder (DVR) and the media content is a video program
58. The system of claim 57, wherein the client system is a digital video recorder (DVR) and the media content is a video program.  

  
56. (Previously Presented) The method of claim 54, wherein output information comprises at least one of: reports, displays, notifications, or other output information that describe aspects of a real-time operation of a population of DVRs
60.  The system of claim 57, wherein generated output information comprises at least one of: reports, displays, notifications, or other output information that describe aspects of a real-time operation of a population of DVRs.  

57. (Previously Presented) The method of claim 54, wherein analyzing the data comprises: aggregating, in real-time, data from other television viewer data received from one or more other user devices and the received data from the first device; and wherein the output information comprises real-time audience measurement, based, in part, on the aggregated data. 
 

61. The system of claim 57, wherein the control circuitry is further configured, when analyzing data from the television viewer data, to: aggregate, in real-time, data from other television viewer data received from one or more other client systems and the data from the received television viewer data; wherein the output information comprises real-time audience measurement, based, in part, on the aggregated data.  



58. (Previously Presented) The method of claim 54, wherein analyzing the data further comprises at least one of: aggregating viewer behavior in relation to a particular television video program; aggregating viewer response to particular commercial pods; aggregating viewer behavior in relation to tuning out of a particular television program and viewer tune-in destinations; predicting viewing behavior or program ratings; or 5Application No.: 16/441,957Docket No.: 113142-0141-103 Reply Dated December 11, 2020 Reply to Office Action dated October 14, 2020 predicting demographic response to programs that are similar to one another, derived from correlating specific information about DVRs with demographic information about households that own the DVRs.  


62. The system of claim 57, wherein the control circuitry is further configured, when analyzing data from the television viewer data, to perform at least one of: aggregate viewer behavior in relation to a particular television video program; aggregate viewer response to particular commercial pods; aggregate viewer behavior in relation to tuning out of a particular television program and viewer tune-in destinations; predict viewing behavior or program ratings; or predict demographic response to programs that are similar to one another, derived from correlating specific information about DVRs with demographic information about households that own the DVRs.  
59. (Currently Amended) A system comprising: control circuitry configured to: establish, by a first server, cryptographic protocol connection between the first server and a user device; in response to detecting that the cryptographic protocol connection is dropped, automatically reconnect, by the first server, the cryptographic protocol connection between the first server and a the user device, wherein the automatic reconnection is initiated by the first server to reestablish the connection between the first server and a user device; receive at a first server, via the cryptographic protocol connection, data from the user device, wherein the data specifies the first server as a recipient of the data; generate output information by analyzing the data; and transmit the output information to a second server.  

See claim 57
60. (Previously Presented) The system of claim 59, wherein the user device is a digital video recorder (DVR) and the media content is a video program.  

See claim 58
61. (Previously Presented) The system of claim 59, wherein output information comprises at least one of: reports, displays, notifications, or other output information that describe aspects of a real-time operation of a population of DVRs.  

See claim 60
62. (Previously Presented) The system of claim 59, wherein control circuitry is configured, when analyzing the data, to: aggregate, in real-time, data from other television viewer data received from one or more other user devices and the received data from the first device; and wherein the output information comprises real-time audience measurement, based, in part, on the aggregated data.  

See Claim 61
63. (Previously Presented) The system of claim 59, wherein control circuitry is configured, when analyzing the data, to: aggregate viewer behavior in relation to a particular television video program; aggregate viewer response to particular commercial pods; aggregate viewer behavior in relation to tuning out of a particular television program and viewer tune-in destinations; predict viewing behavior or program ratings; or 7Application No.: 16/441,957Docket No.: 113142-0141-103 Reply Dated December 11, 2020 Reply to Office Action dated October 14, 2020 predict demographic response to programs that are similar to one another, derived from correlating specific information about DVRs with demographic information about households that own the DVRs.  

See claim 62
64. (Currently Amended) A system comprising: control circuitry configured to: establish, by a first server, cryptographic protocol connection between the first server and a user device; receive at a first server, via the cryptographic protocol connection, data from the user device, wherein the data specifies the first server as a recipient of the data; generate output information by analyzing the data; transmit the output information to a second server; and in response to detecting that the cryptographic protocol connection is dropped, automatically reconnect, by the first server, the cryptographic protocol connection between the first server and a the user device, wherein the automatic reconnection is initiated by the first server to reestablish the connection between the first server and a user device.  

See claim 57
65. (Previously Presented) The system of claim 64, wherein the user device is a digital video recorder (DVR) and the media content is a video program.  

See claim 58
66. (Previously Presented) The system of claim 64, wherein output information comprises at least one of: reports, displays, notifications, or other output information that describe aspects of a real-time operation of a population of DVRs.  

See claim 59






67. (Previously Presented) The system of claim 64, wherein control circuitry is configured, when analyzing the data, to: aggregate, in real-time, data from other television viewer data received from one or more other user devices and the received data from the first device; and wherein the output information comprises real-time audience measurement, based, in part, on the aggregated data.  

See claim 60
68. (Previously Presented) The system of claim 64, wherein control circuitry is configured, when analyzing the data, to: aggregate viewer behavior in relation to a particular television video program; aggregate viewer response to particular commercial pods; aggregate viewer behavior in relation to tuning out of a particular television program and viewer tune-in destinations; predict viewing behavior or program ratings; or 9Application No.: 16/441,957Docket No.: 113142-0141-103 Reply Dated December 11, 2020 Reply to Office Action dated October 14, 2020 predict demographic response to programs that are similar to one another, derived from correlating specific information about DVRs with demographic information about households that own the DVRs.

See Claim 61


     
     
     
Allowable Subject Matter
Claim 49-68 allowed over the prior art once the Double Patenting rejection is satisfied with a Terminal Disclaimer.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE KURIEN/
Examiner, Art Unit 2421
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421